Citation Nr: 0524711	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, and if so, 
whether service connection is warranted for such disorder.


REPRESENTATION

Veteran represented by:	Thomas H. Peterson, III, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence was not 
submitted to reopen a previously denied claim of entitlement 
to service connection for a "psychiatric condition," to 
include schizophrenia.  Appeal to the Board was perfected.  

In April 2005, the veteran testified in person before a 
Veterans Law Judge of the Board, sitting in Reno, Nevada.  In 
December 2001, the veteran and his mother testified at an RO 
hearing.  The hearing transcripts are of record.  

The Board finds that new and material evidence has been 
submitted, and hereby reopens the claim.  The claim is 
granted only to this extent.  Further evidentiary 
development, however, is needed before the reopened claim can 
be decided on its merits.  As such, it is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In July 1999, the Board determined that new and material 
evidence was not submitted to reopen a previously denied and 
final claim of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia. 

2.  The veteran was notified of the Board decision and of his 
right to seek further appellate review.  He did not file a 
motion seeking reconsideration of this decision, or 
communicate a desire for further appellate review of this 
decision.

3.  In May 2000, the veteran filed an informal petition to 
reopen the previously denied claim.  Following the July 2002 
RO denial, appeal to the Board was perfected.  

4.  Evidence received since July 1999, on the issue of 
service connection for an acquired psychiatric disorder, is 
not cumulative or redundant of evidence of record as of the 
last prior final denial of the claim; bears directly and 
substantially upon the specific matter on appeal; and, by 
itself or with evidence previously assembled, is significant 
enough that it must be considered to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The July 1999 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been received since July 
1999, and the claim of entitlement to service connection for 
an acquired psychiatric disorder is reopened.
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, it is the 
Board's conclusion that VCAA does not preclude the Board from 
now adjudicating this specific issue.  This is so because the 
Board is taking action favorable to the veteran by reopening 
the claim and granting the claim only to this extent, which, 
at this point, poses no risk of prejudice to him.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

The VA RO in Detroit, Michigan initially denied service 
connection for a disorder claimed as a "nervous condition" 
in an April 1976 rating decision.  Since then, the veteran 
has attempted to reopen this claim numerous times.  He also 
appealed the continued denial of the claim to the Board 
numerous times.  The Board denied service connection for a 
"nervous disorder" in April 1979; it denied service 
connection for paranoid schizophrenia in June 1981, October 
1985, and in April 1988.  In February 1997 and in September 
1998, the Board remanded the issue of whether new and 
material evidence had been submitted to reopen the claim for 
further evidentiary development.  Subsequently, the Board 
determined, in a decision issued on July 28, 1999, that new 
and material evidence was not submitted to reopen the 
psychiatric disorder claim.  

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because submittal of such evidence is a 
prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, an RO denial is final with no 
communication indicating disagreement with the denial within 
a year after the date of notice thereof.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).  With respect to Board denials, in general, they are 
final as of the date of mailing as stamped on the face of the 
decision.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence that is not 
cumulative or redundant of evidence of record at the time of 
the last prior final denial of the claim; bears directly and 
substantially upon the specific matter(s) under 
consideration; and, which by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The revised "new and material" 
evidence standard, as codified in 38 U.S.C.A. § 3.156(a) 
(2004), does not apply to the instant claim.  The prior 
standard, as articulated in this paragraph, is applicable 
here, as the claim to reopen from which this appeal arises 
was filed before the effective date of the new standard.)  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  To reopen a 
previously denied and final claim, "new" evidence must be 
material.  If it is not, the inquiry ends and the claim is 
not reopened.  No other standard than that articulated in the 
regulation applies to this determination.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

After the issuance of the July 1999 Board decision, the 
veteran did not expressly indicate a desire to seek further 
review of the Board decision, including Board 
reconsideration.  He apparently did not communicate with the 
RO specifically with respect to the psychiatric disorder 
claim until May 2000, when he submitted a statement that he 
looks, feels, and thinks "sick" and that he was given 
medication while in the Army.  The Board's review of the 
entire file indicates that he made similar statements, and 
sometimes the same statements verbatim, over the years when 
he repeatedly attempted to obtain disability compensation 
benefits based upon a psychiatric disorder.  As such, even 
though the veteran did not explicitly state in May 2000 that 
he is seeking service connection for a psychiatric disorder 
or even that he wishes to reopen that claim, the Board finds 
it reasonable to construe this statement as an informal claim 
to reopen, as the RO has done in this case.  Following the 
RO's administrative denial of the claim via a July 2000 
letter and the July 2002 rating decision (notice of which was 
provided to the veteran in September 2002), the veteran 
perfected an appeal to the Board in September 2003.

The Board's July 1999 decision is final, with no order 
permitting Board reconsideration or other appellate review.  
See 38 C.F.R. § 20.1100 (2004).  Thus, any claim - formal or 
informal - on the same issue is treated as a claim to reopen, 
and new and material evidence must be presented.  As appeal 
has been perfected with respect to the July 2002 RO denial, 
the Board's appellate review in this instance first requires 
a determination of whether a basis for Board jurisdiction 
exists.  This determination requires a finding that new and 
material evidence has been submitted on the issue of service 
connection for an acquired psychiatric disorder.

Evidence added to the record since July 1999 includes the 
records associated with the veteran's disability benefits 
compensation application filed with the Social Security 
Administration (SSA), the veteran's numerous written 
statements to the effect that he believes service connection 
is warranted for his psychiatric disorder, transcripts of his 
testimony before an RO Decision Review Officer (DRO) in 
December 2001 (the veteran's mother also testified) and the 
undersigned Veterans Law Judge in April 2005, as well as a 
March 2002 VA compensation and pension "mental disorders" 
examination.  All of this lay and medical evidence is new in 
the sense that it was not of record in July 1999.

Nonetheless, in order to reopen a previously denied and final 
claim, the evidence not only must be new, but also must be 
material.  As discussed earlier, the new evidence must -- at 
the most basic, minimal level -- be significant enough that 
not considering it would be plainly unfair to the veteran.  
On the one hand, this does not present a particularly onerous 
standard for the veteran.  However, consistent with 38 C.F.R. 
§ 3.156(a), the evidence must be carefully reviewed to 
determine whether, even if new in the sense that it literally 
consists of records not in the claims folder before July 
1999, it is not cumulative or redundant of "old" evidence, 
and that it bears directly and substantially on the matters 
at issue before the Board.  

First, with respect to recently submitted lay evidence in the 
form of hearing testimony and written statements, the Board 
finds that the new evidence does not rise to the level of 
materiality consistent with the governing "new and material 
evidence" standard.  The Board has carefully reviewed the 
entire record, and notes that the record dating back decades 
is replete with evidence of the veteran's (and family 
members') lay statements to the effect that the was medicated 
during active duty and that this made him "sick" 
psychiatrically (he states he had a "biochemical reaction" 
from tetracycline taken for a skin condition or from some 
other medication and apparently maintains that the medication 
given in service is the only cause of his psychiatric 
disability, and he has denied throughout this and prior 
appeals that he took illicit drugs, even though the service 
and post-service medical records do indicate use of alcohol 
and drugs, including "speed,"), and that he suffers from 
ongoing residuals in the form of psychiatric disorder as a 
result of the medication.  This allegation was known to the 
RO and Board previously, well before the Board's most recent 
(July 1999) decision.  The veteran's repeated allegations and 
his family's contentions to the effect that the veteran must 
have acquired a psychiatric disorder in service because he 
was "not the same" after discharge is not competent medical 
evidence to link active service to any psychiatric disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over time when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons; however, lay evidence is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.).  
As such, the lay evidence is, essentially, duplicative and 
cumulative and does not raise a basis for reopening the 
claim.     

As for medical evidence, the Board notes now, and has so in 
its prior decisions, that the veteran was seen during service 
for use of drugs ("speed") and for anxiety reaction, 
following complaints that he felt "shaky" and "nervous," 
and that his contention consistently over the years was that 
this was the initial manifestation of any psychiatric problem 
not diagnosed until years after discharge.  There was no 
diagnosis of an acquired psychiatric disorder during service, 
and a key basis for prior denial was that the veteran had 
during service "situational anxiety" or anxiety reaction 
that likely had resolved itself during service.  The record 
further reflects diagnosis of schizophrenia several years 
after service.    

More recent medical evidence, however, suggests that there 
might be a basis for finding that a psychiatric disorder 
might have become manifested, or had its onset, at some time 
during service.  See Dr. Ortega's March 2005 statement that 
the veteran has schizophrenia, and that it "appeared as it 
does characteristically in late teens to early twenties."  

The above evidence is new, and it seems contrary to prior 
medical findings from several years ago that the veteran's 
claimed psychiatric disorder might bear no relationship to 
active service.  See January 1996 VA medical examiner's 
opinion that there is no link between psychiatric problems 
and medication, to include tetracycline and valium.  See also 
March 2002 VA C&P examination report, authored by a VA 
psychiatrist, which provides that the veteran was diagnosed 
with long-term alcohol and drug abuse; that he is, to an 
extent, in denial of the extent of such abuse; and that the 
schizophrenic-type symptoms noted in the mid-1970s, after 
service could likely be secondary to use of illicit drugs.  
Moreover, this examiner explicitly ruled out paranoid 
schizophrenia, and determined that the veteran has a 
dependent personality disorder with antisocial traits.  

Dr. Ortega's recent opinion is new and material in the sense 
that it tends to help establish the etiological link, not 
previously found anywhere in the record, between service and 
a psychiatric disorder.  It also suggests that the veteran 
does now have an acquired psychiatric disorder, in contrast 
to the March 2002 VA psychiatrist's apparent opinion that the 
root of the veteran's problems is elsewhere - use of illicit 
drugs and alcohol and a personality disorder, for which 
service connection is not permitted.  One of the basic 
criteria for service connection is the current manifestation 
of a disorder or disease for which service connection is 
being sought.     

Thus, based upon Dr. Ortega's report, the Board finds that 
new and material evidence has been presented, and reopens the 
claim.  The claim is granted only to this extent.  The Board 
has carefully reviewed the entire record, but does not find 
at this time adequate bases upon which to adjudicate the 
claim on its merits.  Thus, the reopened claim is remanded 
for further evidentiary development, as set forth below.         


ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for an acquired psychiatric disorder having been received, 
the claim is reopened.  The claim is granted only to this 
extent.  
REMAND

Having reopened the claim of entitlement to service 
connection for an acquired psychiatric disorder, and having 
reviewed the entire record below, the Board finds that 
further evidentiary development in the form of another VA C&P 
psychiatric examination is warranted, after obtaining any 
additional relevant missing medical treatment records before 
the reopened claim can be adjudicated on its merits.  A 
remand would ensure that due process rights, including those 
associated with VCAA duty to assist, are met.

As discussed earlier, new, relevant evidence pertinent to 
when an acquired psychiatric disorder might have had its 
onset and diagnosis (Dr. Ortega's report) has been presented.  
However, this evidence does not provide a definite opinion as 
to etiology and date on onset.  Moreover, Dr. Ortega stated 
in his report that he is scheduled to continue seeing the 
veteran; no subsequent, or even prior, reports or treatment 
and testing records are in the claims folder.  

Further, at the Board hearing, the veteran reported that he 
recently was treated by two other private doctors, Drs. 
Macklin and Mason, before being seen by Dr. Ortega.  These 
doctors' records should be obtained and associated with the 
claims file while this case is on remand status.         

The reopened claim is therefore REMANDED for the following 
actions, after which the RO should undertake de novo review 
of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that he has in his possession.  Or he 
should identify any new source(s) of 
records pertinent to the claim but not 
currently reflected in the claims file.  
Assist the veteran in obtaining any such 
records consistent with VCAA.  Associate 
any records obtained with the claims 
folder.    

2.  Ask the veteran to supply any 
additional treatment and testing records 
of Dr. Ortega, and any treatment and 
testing records of other private 
physicians, social workers/counselors, or 
other psychiatric care providers that are 
not of record.  It is noted that, at the 
recent Board hearing, the veteran 
reported having been treated by Drs. 
Macklin and Mason.  However, no records 
from either of these care providers are 
in the claims file.  Assist the veteran 
consistent with VCAA to obtain the 
missing records of Drs. Ortega, Macklin, 
and Mason, as well as any others the 
veteran might identify while this case is 
on remand status.  Associate these 
records with the claims folder.  

3.  After completing the above, and 
obtaining as many of the missing records 
as is reasonably possible consistent with 
the above remand directives, schedule the 
veteran for a VA C&P psychiatric 
examination by a medical doctor, 
preferably a psychiatrist, to issue a 
written report addressing the following:   

The examiner should (a) render a specific 
diagnosis or diagnoses of what acquired 
psychiatric disorder(s), if any, the 
veteran currently has; and (b) for each 
diagnosis, indicate whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by 
a probability greater than 50 percent), 
or less likely than not (by a probability 
less than 50 percent) that each such 
disorder is related to active service, 
and more specifically, to the anxiety 
reaction documented during service.   

The veteran's claims folder, which should 
include a complete copy of this remand 
order and all service medical records, 
should be made available to the examiner.  
The examiner should review the claims 
folder, and in particular, the veteran's 
in-service and post-service medical 
history as documented therein, and 
consider as pertinent to the inquiries 
posed above such history in answering the 
questions in this remand order.  Relevant 
history should be discussed in the 
written report as necessary to adequately 
explain the bases for his/her opinion as 
to whether the veteran does, or does not, 
now have an acquired psychiatric 
disorder, and if he does, whether it is 
attributable to active service.  

In this connection, the examiner should 
discuss any evidence that the veteran's 
complaints are not supported by objective 
or physical findings.  He or she should 
further opine, as warranted to adequately 
explain the bases for the etiology 
opinion, the relevance, if any, of the 
lack of evidence of psychiatric treatment 
apparently for decades following 
discharge from active service; history of 
alcohol and drug use; and administration 
of any medications (to include 
tetracycline) during active service, as 
alleged by the veteran to be the cause of 
his psychiatric problems.      

If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

4.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a revised 
Supplemental Statement of the Case (SOC), 
which should discuss all lay and medical 
evidence associated with the claims file 
since the issuance of the January 2005 
Supplemental SOC, and give the veteran 
and his counsel an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


